Asset Allocation Rider This rider limits Investment Option allocations and restricts Transfers under the Base Contract.On each Quarterly Anniversary, we reallocate Contract Values in accordance with the provisions that follow. This rider forms a part of the Base Contract to which it is attached and is effective on the Rider Effective Date shown on the Contract Schedule.In the case of a conflict with any provision in the Base Contract, the provisions of this rider control. Defined terms and contractual provisions are set forth in the Base Contract, or are added in this rider.This rider terminates as indicated under the Conditions for Termination of this Rider section. Definitions Definitions specific to this rider that are not in the Base Contract follow. Base Contract The contract to which this rider is attached. Quarterly Anniversary The day that occurs three, six, and nine calendar months after the Rider Effective Date or any subsequent Rider Anniversary. Quarterly Anniversaries also include Rider Anniversaries.If the Quarterly Anniversary does not occur on a Business Day, we consider it to occur on the next Business Day. Rider Anniversary A 12-month anniversary of the Rider Effective Date. Investment Option and Asset Allocation Restrictions Purchase Payments We allocate additional Purchase Payments according to your instructions, subject to the Maximum Allowable Allocation at the end of the current Business Day.You can only make additional Purchase Payments during the Purchase Payment Period shown on the Contract Schedule. Quarterly Rebalancing and Investment Option Allocation and Transfer Restrictions At the end of the Business Day before each Quarterly Anniversary, we rebalance the Contract Value in each of your selected Investment Options according to the Required Individual Allocation. We only allow you to make Investment Option transfers as long as you do not exceed the Maximum Allowable Allocation restrictions. The Investment Options in the Equity and Fixed Income groups are shown on the Contract Schedule.We cannot move Investment Options between these groups after the Rider Effective Date, but we may add or remove Investment Options from the Base Contract in the future. If we do, we will provide written notice regarding additions to or deletions from the Investment Option groups. Maximum Allowable Allocation On the Rider Effective Date, the Maximum Allowable Allocation for the Equity group is set out in the Maximum Allowable Allocation Table shown on the Contract Schedule. On each Quarterly Anniversary, we calculate the new Maximum Allowable Allocation for the Equity group, which is the lesser of: (a)the Maximum Allowable Allocation for the Equity group at the end of the previous Business Day; or (b)the Maximum Allowable Allocation for the Equity group as set out in the Maximum Allowable Allocation Table. The maximum decrease that can occur in any twelve-month period to the Maximum Allowable Allocation for the Equity group is 15%. S40766-03[Inv Pro] Investment Option and Asset Allocation Restrictions continued from the previous page Required Allocation On the Rider Effective Date, the Required Allocation for the Equity and Fixed Income groups is according to your allocation instructions for future Purchase Payments.On the Rider Effective Date, your allocation instructions for future Purchase Payments must comply with the restrictions set out on the Contract Schedule. On each Quarterly Anniversary, we rebalance the new Required Allocation for the Equity and Fixed Income groups as follows: Equity group.The new Required Allocation for the Equity group is the lesser of: (a)the Required Allocation for the Equity group at the end of the previous Business Day; or (b)the new Maximum Allowable Allocation for the Equity group. Fixed Income group.The new Required Allocation for the Fixed Income group is equal to 100% minus the new Required Allocation for the Equity group. Required Individual Allocation On the Rider Effective Date, the Required Individual Allocation for each of your selected Investment Options is according to your allocation instructions for future Purchase Payments. On each Quarterly Anniversary, we rebalance the Contract Value in your selected Investment Options according to the new Required Individual Allocation. The new Required Individual Allocation formula is (a) multiplied by (b) divided by (c), where: (a)is the new Required Allocation for the Investment Option group on the current Quarterly Anniversary, (b)is the Required Individual Allocation at the end of the previous Business Day, and (c)is the Required Allocation for the Investment Option group calculated at the end of the previous Business Day. Because we require allocations to Investment Options to be whole percentages, we round the Required Individual Allocation to the nearest whole percentage.If you change your allocation instructions, they must comply with the current Maximum Allowable Allocation restrictions and they become the new Required Allocation for the Equity group, the Fixed Income group, and the new Required Individual Allocation. General Provisions Conditions for Termination of this Rider This rider terminates upon the earliest of the following. (a)The termination of the Base Contract. (b)The termination of the optional benefit associated with this Rider. In all other respects the provisions, conditions, exceptions and limitations contained in the Base Contract remain unchanged. Signed for the Company at its home office. Allianz Life Insurance Company of North America [] Maureen A. PhillipsGary Bhojwani SecretaryPresident S40766-032[Inv Pro] INVESTMENT OPTIONS CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] ALLOCATION GUIDELINES: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] INVESTMENT OPTIONS: VARIABLE ACCOUNT:[Allianz Life Variable Account B] Shown below are the Investment Options. [Equity group Investment Options AZL BALANCED INDEX STRATEGY FUND AZL BLACKROCK CAPITAL APPRECIATION FUND AZL COLUMBIA MID CAP VALUE FUND AZL DAVIS NEW YORK VENTURE FUND AZL DREYFUS EQUITY GROWTH FUND AZL EATON VANCE LARGE CAP VALUE FUND AZL FRANKLIN TEMPLETON FOUNDING STRATEGY PLUS FUND AZL FUSION BALANCED FUND AZL FUSION CONSERVATIVE FUND AZL FUSION MODERATE FUND AZL FUSION GROWTH FUND AZL GATEWAY FUND AZL GROWTH INDEX STRATEGY FUND AZL INTERNATIONAL INDEX FUND AZL INVESCO EQUITY AND INCOME FUND AZL INVESCO GROWTH AND INCOME FUND AZL INVESCO INTERNATIONAL EQUITY FUND AZL JPMORGAN INTERNATIONAL OPPORTUNITIES FUND AZL JPMORGAN U.S. EQUITY FUND AZL MFS INVESTORS TRUST FUND AZL MID CAP INDEX FUND AZL MORGAN STANLEY MID CAP GROWTH FUND AZL S&P BLACKROCK GLOBAL ALLOCATION V.I. FUND FIDELITY VIP FUNDSMANAGER 50% PORTFOLIO FIDELITY VIP FUNDSMANAGER 60% PORTFOLIO FRANKLIN INCOME SECURITIES FUND MUTUAL SHARES SECURITIES FUND PIMCO EQS PATHFINDER PORTFOLIO PIMCO VIT ALL ASSET PORTFOLIO PIMCO VIT GLOBAL MULTI-ASSET PORTFOLIO TEMPLETON GROWTH SECURITIES FUND] [Fixed Income group Investment Options AZL MONEY MARKET FUND FRANKLIN HIGH INCOME SECURITIES FUND FRANKLIN U.S.GOVERNMENT FUND PIMCO VIT EMERGING MARKETS BOND PORTFOLIO PIMCO VIT GLOBAL ADVANTAGE STRATEGY BOND PORTFOLIO PIMCO VIT GLOBAL BOND PORTFOLIO (UNHEDGED) PIMCO VIT HIGH YIELD PORTFOLIO PIMCO VIT REAL RETURN PORTFOLIO PIMCO VIT TOTAL RETURN PORTFOLIO PIMCO VIT UNCONTSTRAINED BOND PORTFOLIO TEMPLETON GLOBAL BOND SECURITIES FUND] S40789-03[Invest Pro] MAXIMUM ALLOWABLE ALLOCATION TABLE Maximum Allowable Allocation to Investment Options inthe Equity group based on the number of years* to the Initial Target Value Date and the comparison of Contract Value (CV) to the Target Value (TV) No. of years* to the Initial Target Value Date [CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV] 33+ [95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 0 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10%] * We round the number of years until the Initial Target Value Date up to the next whole number. S40789-03[Invest Pro]
